ALLOWANCE
Claims 1-20 are allowed. Claims 1 and 13 are the Independent claims.
The terminal disclaimer was filed and approved on 6/3/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is an examiner’s statement of reasons for allowance: The claims describe augmenting a customer relationship management application (CRM) that includes an agent hub, leadership hub and campaign management portal. The agent hub acknowledges the tele-agent login status and communicates with a browser having an extension that assigns the sales template and campaign exposed as an overlay of the browser GUI. Further being overlaid upon the webpage of the CRM. The leadership hub associates the tele-agent and campaign with the agent hub. A campaign management portal associates the campaign with a display template having a question and answer form along with the agent hub. Each of the agent, leadership and campaign management portal are external to the underlying CRM application while further augmenting the CRM application completely independent of any structure or function of the CRM application. Thus allowing virtually any organization to have their own customized hubs and portals to operate with any third-party designed CRM application without compatibility limitations. These features save time has it avoids having to separately design multiple CRM applications to be compatible with the different hubs for an organization.
The prior art of Ravichandran (U.S. Pub 2011/0179102) discloses setting up web hosting to service-specific groups (see paragraph 10). He discloses a CRM system with several website hosting modules represented as service pools providing website hosting services to unrelated websites. The CRM module facilities client/agent interactions by enabling access to data made accessible by the support system while being organized into workflows (see abstract & claim 1). Nowhere does Ravichandran teach or suggest augmenting the CRM application with a variety of hubs and portals independent of its structure or function.
The cited art of Yawer (NPL) discloses browser extension for Dynamic CRM (see pgs. 1-2), however nowhere does he teach or suggest augmenting the CRM application with a variety of hubs and portals independent of its structure or function.
None of the cited references teach or suggest these features. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-F 10:30am-7:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
6/3/2022